DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kwan (US 2017/0173065)..
	Kwan teaches compositions containing CDP-choline and a method of treatment respiratory condition of asthma caused by a viral infection (Abstract, 0025-0027, 0040, 0046, 0071, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nyce (US 2003/0087845).
	Nyce teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the treatment of  COPD, acute respiratory distress syndrome and asthma  (Abstract, 0015, 0041 and claims 23, 31, 67 and 75).  It would have been obvious to one of ordinary skill in the art that to treat asthma using CDP precursors such as CDP-choline and CDP-diacylglycerol with a reasonable expectation of success since such a treatment is suggested by Nyce. Although Nyce does not teach a mixture of CDP-choline, CDP-ethanolamine and CDP-diacylglycerol, since these compounds are intermediate compounds in the synthesis of phospholipids such as PC and PE and since Nyce teaches these surfactants also are effective in the treatment of asthma, it would have been obvious to one of ordinary skill in the art to use a mixture of claimed CDP precursors such as CDO-ethanolamine, CDP-diacylglycerol along with CDP-choline to treat asthma, with a reasonable expectation of success.
3.	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nyce (US 2003/0087845) as set forth above, further in view of Watson (US 2012/0114702).
	The teachings of Nyce have been discussed above. What is lacking in Nyce is the teaching of inclusion of a bronchodilator.
	Watson teaches a combination therapy for the treatment of treating lung or respiratory disorders such as asthma, emphysema and ARDS caused by virus such as pneumonia, influenza. The combination includes the use of bronchodilators such as albuterol, levabuterol, salmeterol and epinephrine. The administration mode includes 
	It would have been obvious to one of ordinary skill in the art to include a long or short acting beta-adrenergic agonist such as albuterol along with the components for treatment of asthma would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since asthma is an air flow restrictive disease and bronchodilators help in lungs getting the air supply and since Watson teaches the inclusion of a bronchodilator in the treatment of respiratory disease, asthma.
4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0173065).by itself or in combination with Nyce (US 2003/0087845).
Kwan as discussed above teaches compositions containing CDP-choline and a method of treatment respiratory condition of asthma which is also caused by a viral infection (Abstract, 0025-0027, 0040, 0046, 0071). Kwan teaches that the substances involved in phosphatidylcholine synthesis pathway from choline to phosphatidylcholine show significant anti-proliferative ability against virus infection and thus the ability to treat respiratory conditions such as asthma. According to Kwan, choline is converted to CDP-choline and phosphatidylcholine is formed by the addition of CDP-choline to diacylglycerol. (0011, 0027 and 0071). Since the compounds involved in phosphatidylcholine synthesis have anti-viral activity and ability to treat respiratory conditions such as asthma caused by viruses, it would have been obvious to one of ordinary skill in the art that these compounds would have the ability to treat respiratory conditions such as asthma caused by the viruses with a reasonable expectation of success.

	Therefore, although Kwan does not teach the use of diacylglycerol
 It would have been obvious to one of ordinary skill in the art that to treat asthma using CDP precursors such as CDP-choline and CDP-diacylglycerol with a reasonable expectation of success since respiratory conditions such as COPD, ARDS  and asthma are effectively treated by surfactants, phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline as suggested by Nyce. Since Nyce teaches these surfactants also are effective in the treatment of asthma, it would have been obvious to one of ordinary skill in the art to use a mixture of claimed CDP precursors such as CDO-ethanolamine, CDP-diacylglycerol along with CDP-choline to treat asthma, with a reasonable expectation of success.

5.	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0173065).by itself or in combination with Nyce (US 2003/0087845) as set forth above, further in view of Watson (US 2012/0114702).
	The teachings of Kwan and Nyce have been discussed above. What is lacking in Kwan and Nice is teaching of inclusion of a bronchodilator in the compositions and method of treatment of asthma.
	Watson teaches a combination therapy for the treatment of treating lung or respiratory disorders such as asthma, emphysema and ARDS caused by virus such as 
	It would have been obvious to one of ordinary skill in the art to include a long or short acting beta-adrenergic agonist such as albuterol along with the components for treatment of asthma would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since asthma is an air flow restrictive disease and bronchodilators help in lungs getting the air supply and since Watson teaches the inclusion of a bronchodilator in the treatment of respiratory disease, asthma.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,874,684 in view of Nyce (US 2003/0087845) and Watson (US 2012/0114702).
The claims in said patent are drawn to the same composition and a method of treating an acute respiratory distress syndrome (ARDS(using the same composition, but not to the inflammatory disease, asthma as recited in instant claims. The claims in said patent also lack the inclusion of a bronchodilator.
Nyce teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the treatment of  COPD, acute respiratory distress syndrome and asthma  (Abstract, 0015, 0041 and claims 23, 31, 67 and 75).  It would have been obvious to one of ordinary skill in the art that to treat asthma using CDP precursors such as CDP-choline and CDP-diacylglycerol with a reasonable expectation of success since such a treatment is suggested by Nyce. Although Nyce does not teach a mixture of CDP-choline, CDP-ethanolamine and CDP-diacylglycerol, since these compounds are intermediate compounds in the synthesis of phospholipids such as PC and PE and since Nyce teaches these surfactants also, it 
Watson teaches a combination therapy for the treatment of treating lung or respiratory disorders such as asthma, emphysema and ARDS caused by virus such as pneumonia, influenza. The combination includes the use of bronchodilators such as albuterol, levabuterol, salmeterol and epinephrine. The administration mode includes using liposomes as carriers (Abstract, 0124. 0160, 0392, 0397 and claims and in particular claims 13, 14 19, 25).
It would have been obvious to one of ordinary skill in the art to include a long or short acting beta-adrenergic agonist such as albuterol along with the components for treatment of asthma would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since asthma is an air flow restrictive disease and bronchodilators help in lungs getting the air supply and since Watson teaches the inclusion of a bronchodilator in the treatment of respiratory diseases, asthma, emphysema and ARDS.
7.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/626,434 in view of Nyce (US 2003/0087845) and Watson (US 2012/0114702).
The claims in said copending application are drawn to the same composition and a method of treating the respiratory condition COPD using the same composition, but not to the inflammatory disease, asthma as recited in instant claims.
Nyce as discussed above teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the 
Watson teaches a combination therapy for the treatment of treating lung or respiratory disorders such as asthma, emphysema and ARDS caused by virus such as pneumonia, influenza. The combination includes the use of bronchodilators such as albuterol, levabuterol, salmeterol and epinephrine. The administration mode includes using liposomes as carriers (Abstract, 0124. 0160, 0392, 0397 and claims and in particular claims 13, 14 19, 25).
It would have been obvious to one of ordinary skill in the art to include a long or short acting beta-adrenergic agonist such as albuterol along with the components for treatment of asthma would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since asthma is an air flow restrictive disease and bronchodilators help in lungs getting the air supply and since Watson teaches the inclusion of a bronchodilator in the treatment of respiratory diseases, asthma, emphysema and ARDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612